

116 HR 2656 IH: ABLE Accounts for Veterans Act of 2019
U.S. House of Representatives
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2656IN THE HOUSE OF REPRESENTATIVESMay 9, 2019Mr. Austin Scott of Georgia (for himself, Mr. Garamendi, Mrs. Hartzler, and Mr. Crawford) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title II of the Social Security Act to disregard certain contributions to ABLE accounts
			 when determining an individual’s ability to engage in substantial gainful
			 activity, and for other purposes.
	
 1.Short titleThis Act may be cited as the ABLE Accounts for Veterans Act of 2019. 2.Certain contributions to ABLE accounts disregarded in determination of substantial gainful activity (a)In generalSection 223(d)(4) of the Social Security Act (42 U.S.C. 423(d)(4)) is amended by adding at the end the following:
				
 (D)In determining when earnings derived from services demonstrate an individual’s ability to engage in substantial gainful activity, in the case of earnings earned in a month by an individual who receives compensation for a service-connected disability for such month under chapter 11 of title 38, United States Code, the Commissioner of Social Security shall disregard an amount of such earnings equal to the amount of any contribution made by the individual in such month to a qualified ABLE program (as defined in section 529A of the Internal Revenue Code of 1986) established for the benefit of such individual..
 (b)Effective dateThe amendment made by subsection (a) shall apply with respect to earnings earned for months beginning after the date that is 6 months after the date of the enactment of this Act.
			